
	

114 HR 3431 IH: Waterway LNG Parity Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3431
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Young of Indiana introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for an energy equivalent of a gallon of
			 diesel in the case of liquefied natural gas for purposes of the Inland
			 Waterways Trust Fund financing rate.
	
	
 1.Short titleThis Act may be cited as the Waterway LNG Parity Act of 2015. 2.Liquefied natural gas equivalent for purposes of Inland Waterways Trust Fund financing rate (a)In generalSection 4042(b)(2)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)The Inland Waterways Trust Fund financing rate is 29 cents per gallon or the per energy equivalent of a gallon of diesel in the case of liquefied natural gas.
					.
 (b)Energy equivalent of a gallon of dieselSection 4042(b) of such Code is amended by adding at the end the following:  (5)Energy equivalent of a gallon of dieselFor purposes of this paragraph, the term ‘energy equivalent of a gallon of diesel’ means, with respect to liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value). For purposes of the preceding sentence, a Btu content of 128,700 (lower heating value) is equal to 6.06 pounds of liquefied natural gas.’’..
 (c)Effective dateThe amendments made by this section shall apply to any sale or use of fuel after December 31, 2015.  